Name: Commission Regulation (EEC) No 1557/82 of 17 June 1982 on the Community recording of market prices on the basis of the scale for the classification of adult bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6. 82 Official Journal of the European Communities No L 172/ 19 COMMISSION REGULATION (EEC) No 1557/82 of 17 June 1982 on the Community recording of market prices on the basis of the scale for the classification of adult bovine animals R 2, R 3 , R 4, O 2, O 3 , O 4, P 2, P 3 ; (e) carcases of other female animals : U 2, U 3 , R 2, R 3 , R 4, O 2, O 3, O 4. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1202/82 of 18 May 1982 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector ('), and in particular Article 2 thereof, Whereas Regulation (EEC) No 1202/82 specifies that from 28 June 1982 prices are to be recorded using the Community scale for the classification of carcases of adult bovine animals laid down in Council Regulation (EEC) No 1 208 /8 1 (2) ; whereas Commission Regula ­ tion (EEC) No 563/82 (3) laid down detailed rules for the application of Regulation (EEC) No 1208/81 for the recording of market prices ; whereas detailed rules on the recording and communication of market prices should therefore be laid down ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, 2 . Recording of market prices at the national level shall be undertaken in accordance with the following rules : (a) prices shall be recorded in quotation centres deter ­ mined by each Member State ; (b) prices shall be recorded each week with reference to prices noted during the previous week ; (c) prices shall be communicated by class and expressed in national currency, corrections required under Article 1 (3) of Regulation (EEC) No 563/82 having already been made . 3 . Member States shall communicate the prices recorded in accordance with this Article to the Commission each week by 12 noon on Thursday at the latest. Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . The average Community price for each of the conformation and fatness classes listed in Article 1 ( 1 ) shall be the average of the prices recorded on the national markets, weighted for each class in accor ­ dance with their relative importance based on the quantities slaughtered ; the weighting factors shall be progressively established to take into account trends recorded in the Member States . 2 . The average Community price for each of the categories shall be the arithmetical average of the weighted average prices for the classes mentioned in paragraph 1 . 3 . The average Community price for all categories together shall be the weighted average of the average prices mentioned in paragraph 2. Weighting shall be in accordance with the relative importance of each category in total slaughterings of adult bovine animals in the Community. 1 . Community recording of market prices using the scale for the classification of carcases of adult bovine animals shall be based on the following conformation and fat cover classes for the five categories specified in Article 3 ( 1 ) of Regulation (EEC) No 1208 /81 : (a) carcases of uncastrated young male animals of less than two years of age : U 2, U 3 , R 2, R 3 , R 4, O 2, O 3 ; (b) carcases of other uncastrated male animals : R 3 : (c) carcases of castrated male animals : U 3 , U 4, R 3 , R 4, O 3 , O 4 ; Article 3 (d) carcases of female animals that have calved : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 140, 20 . 5 . 1982, p . 35 . O OJ No L 123, 7 . 5 . 1981 , p . 3 . (3 OJ No L 67, 11 . 3 . 1982, p . 23 . It shall apply from 28 June 1982 . No L 172/20 Official Journal of the European Communities 18 . 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1982. For the Commission Poul DALSAGER Member of the Commission